DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the term “silver” appears in the specification when it appears likely that the actual term should be - - sliver - -.  All examination assumes the term “silver(s)” is actually referring to the textile term - - sliver - -.  
Appropriate correction is required.
Claim Objections
Claims 20 and 21 are objected to because of the following informalities:  the term “silver” appears in the claims when it appears likely that the actual term should be - - sliver - -.  All examination assumes the term “silver(s)” is actually referring to the textile term - - sliver - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-6, 8-19, and 22-25 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2019/0257011 (Welspun India Limited).
	Regarding Claim 1, Welspun India Limited discloses a composite low-twist yarn towel (para [0013]-[0015)), comprising: a terry yarn (para [0015]. [0022)); a ground warp yarn and a weft yarn (para [0015]. [0022]. [0033)); wherein the terry yarn comprises a composite low-twist yarn that is composed of first and second yarns of different thickness (Fig. 5; para [0023], [0026], yarns, 62a and 62b, with different count
sizes, Ne, having different diameters.), the first yarn comprising a fine yarn that is a synthetic fiber spun yarn or a filament yarn with a weight not higher than 27.8 g/km (para [0025]-[0027], yarn, 62b, comprises spun yarns of regenerated cellulose and synthetic fibers ... and has count of 90 Ne, or about 6.5 g/km.), and the second yarn is a thick yarn that is a pure cotton yarn or a blended yarn with pure cotton and other fibers with a weight not less than 18.2 g/km (para [0024], [0026], yarn, 62a, comprise cotton fibers ... and has a count of 10Ne, or about 59.0 g/km.), and the twist factor of the thick yarn is not higher than 295 (para [0022], [0027], yarns, 62a and 62b, may have a twist of 3.5 to 15 twists per inch.).
	Regarding Claim 2, Welspun India Limited further discloses the composite low-twist yarn towel according to claim 1, wherein single yarn twist directions of the two yarns in the composite low twist yarn are the same (para [0022], [0027], first and second yarns twisted in Sor Z direction.), and a twist direction of the composite low-twist yarn is opposite to the single yarn twist directions of the two yarns (para[0022],[0027], yarns plied together in a direction opposite the twist.) and twists of the composite low-twist yarn are not higher than 30 per decimeter (para [0022], [0027], yarns, 62a and 62b, may have a twist of 3.5 to 15 twists per inch, or 0.9 twists per decimeter to 3.8 twists
per decimeter.).
	Regarding Claim 3, Welspun India Limited further discloses the composite low-twist yarn towel according to claim 1, wherein the fine yarn comprises a synthetic yarn (para [0025], [0026], yarn, 62b, comprises regenerated cellulose and synthetic fibers. and the thick yarn comprises a natural fiber (para [0024]. [0026], yarn, 62a, comprise cotton fibers.).
 	Regarding Claim 4, Welspun India Limited further discloses the composite low-twist yarn towel according to claim 3, wherein the fine yarn comprises regenerated fiber and the thick yarn comprises 100% cotton fiber (para (0024)-(0025), (0029), one yarn is regenerated cellulose and the other is a staple yarn, wherein regenerated cellulose and the staple yarn is cotton and 100% cotton fiber yarn.); modal is an equivalent to regenerated cellulose
 	Regarding Claim 5, Welspun India Limited further discloses the composite low-twist yarn towel according to claim 1, wherein the fine yarn comprises regenerated fiber and the thick yarn comprises 100% cotton fiber (para (0024)-(0025), (0029], one yarn is regenerated cellulose and the other is a staple yarn, wherein regenerated cellulose is viscose and the staple yarn is cotton and 100% cotton fiber yarn); viscose is an equivalent to regenerated cellulose.
 	Regarding Claim 6, Welspun India Limited further discloses the composite low-twist yarn towel according to claim 5, wherein the composite low-twist yarn has a thick count of 48.6 tex (para (0024), (0026), yarn, 62a, comprise cotton fibers ... and has a count of 10 Ne to 20 Ne or about 59.0 tex to 29.5 tex.) and a fine yarn count of the composite low-twist yarn is 7.3 tex (para (0025], (0026), yarn, 62b, comprises regenerated cellulose and synthetic fibers ... and has count of 60 Ne to 90 Ne or about 9.8 tex to 6.5 tex.).
 	Regarding Claim 8, Welspun India Limited further discloses the composite low-twist yarn towel according to claim 1, wherein twist directions of the fine yarn and the thick yarn are the same (para (0027], first and second yarns twisted in Sor Z direction.).
	Regarding Claim 9, Welspun India Limited further discloses the composite low-twist yarn towel according to claim 1, wherein a number of twists in the composite low-twist yarn is 26twists per 10 cm (para (0022], (0027], yarns, 62a and 62b, may have a twist of 3.5 to 15 twists per inch.  3.5-15 twists per inch converts to 13.75 – 58.95 twists per 10cm.  26 twists per 10 cm is encompassed and therefore anticipated by the prior art disclosure)
 	Regarding Claim 10, Welspun India Limited discloses a composite low-twist yarn towel (para (0013]-[0015)), comprising: a terry yarn (para [0015], (0022)); a ground warp yarn and a weft yarn (para (0015], [0022], (0033)); wherein the terry yarn comprises a composite low-twist yarn that is composed of first and second yarns of different thickness (Fig. 5; para (0023], (0026], yarns, 62a and 62b, with different count
sizes, Ne, having different diameters.), the first yarn comprising a fine yarn that is a regenerated cellulose fiber yarn or a filament yarn (para (0025], (0026], (0029)), and a weight of the fine yarn is not higher than 14.5 g/km (para (0025], (0026], yarn, 62b, comprises regenerated cellulose and synthetic fibers ... and has count of 90 Ne, or about 6.5 g/km.), and the second yarn is a thick yarn that is a pure cotton yarn, a weight of the thick yarn is not less than 36.4 g/km (para (0024], (0026], yarn, 62a, comprise 100% cotton fibers ... and has a count of 10Ne, or about 59.0 g/km.), and the twist factor of the thick yarn is not more than 258.
 	Regarding Claim 11, Welspun India Limited further discloses the composite low-twist yarn towel according to claim 10, wherein the fine
yarn comprises one of a viscose yarn (para (0025)), a synthetic fiber yarn, and a spun yarn (para (0027]).
 	Regarding Claim 12, Welspun India Limited further discloses the composite low-twist yarn towel according to claim 1 0, wherein the fine yarn comprises spun yarn selected from the group consisting of terylene, nylon (para (0049], finer yarn comprises a blend of regenerated cellulose and synthetic fibers ... wherein synthetic fibers include polyamide fibers.), and acrylic (para (0049]. finer yarn comprises a blend of
regenerated cellulose and synthetic fibers ... wherein synthetic fibers include acrylic fibers.).
 	Regarding Claim 13, Welspun India Limited further discloses the composite low-twist yarn towel according to claim 10, wherein the fine yarn comprises filament yarn selected from the group consisting of modal (para (0025], (0029]), polynosic viscose, cuprammonium fiber and Lyocell.
 	Regarding Claim 14, Welspun India Limited discloses a method of producing a composite low-twist yarn product (para (0013)-(0015]) comprising the steps of: forming a terry yarn that comprises a composite low-twist yarn that is composed of first and second yarns of different thickness (Fig. 5; para (0023], (0026], yarns, 62a and 62b, with different count sizes, Ne, having different diameters.), the first yarn comprising a fine count yarn that is a synthetic fiber spun yarn or a filament yarn with a weight not higher than 27.8 g/km (para (0025)(0027]. yarn, 62b, comprises spun yarns of regenerated cellulose and synthetic fibers ... and has count of 90 Ne, or about 6.5 g/km.), and the second yarn is a thick count yarn that is a pure cotton yarn or a blended yarn with pure cotton and other fibers with a weight not less than 18.2 g/km (para (0024], (0026], yarn, 62a, comprise cotton fibers ... and has a count of 10Ne, or about 59.0 g/km.), and the twist factor of the thick count yarn is not higher than 295; and warping a ground warp yarn and the composite low-twist yarn that serves as a low-twist
pile warp yarn (para (0022], (0027], yarns, 62a and 62b, may have a twist of 3.5 to 15 twists per inch.); and weaving on a towel loom or a warp loom using the ground warp yarn, the composite low-twist yarn and a weft yarn to form the low-twist yarn product (para (0013], (0037]-(0042]).
 	Regarding Claim 15, Welspun India Limited further discloses the method of claim 14, wherein the step of forming the terry yarn comprises
the steps of: spinning the fine-count yarn with a twist direction of the spun fine-count yarn being in a first direction (para (0022], (0027), first and second yarns twisted in S or Z direction.); spinning the thick count yarn with a twist direction of the spun thick count yarn being the first direction (para (0022], (0027], first and second yarns twisted in Sor Z direction.); combining the spun fine count yarn and the spun thick count yarn on a doubling machine to form a combined yarn (para (0022], [0027], yarns plied together in a direction opposite the twist.); and twisting the combined yarn in a second direction that is opposite to the first direction to form the twisted combined yarn that comprises the
terry yarn (para [0013], [0027], (0030]).
 	Regarding Claim 16, Welspun India Limited further discloses the method of claim 15, further including the steps of: winding the twisted combined yarn and preparing the twisted combined yarn for dyeing or warping (para (0028], (0036], (0038]).
 	Regarding Claim 17, Welspun India Limited further discloses the method of claim 14, wherein the step of warping comprises the step of conducting warp sizing to a pile warp beam and a ground warp beam respectively (para (0037)-(0039]).
 	Regarding Claim 18, Welspun India Limited further discloses the method of claim 14, further including the step of dying the composite low twist yarn prior to the weaving step (para (0028], [0041]).
 	Regarding Claim 19, Welspun India Limited further discloses the method of claim 15, wherein the first direction is a Z-direction (para (0027], (0034]).
 	Regarding Claims 22 and 23, Welspun India Limited further discloses the step of changing the cotton assorting comprising the step of selecting long staple cotton or mixing a synthetic fiber into cotton (para (0021]); inherently improving strength and hairiness.
 	Regarding Claim 24, Welspun India Limited further discloses the method according to claim 19, wherein the synthetic fiber is a fiber
selected from the group consisting of: terylene fiber, nylon fiber (para (0024]) and regenerated cellulose fiber.
	Regarding Claim 25, Welspun lndia Limited a method of producing a composite low-twist yarn towel (para [0013]-(0015]}, comprising the steps of: (i) using a spinning device to spin a fine-count yarn that comprises a synthetic staple fiber or a regenerated cellulose fiber or mixtures thereof, wherein a weight of the spun fine-count yarn is not more than 27 .8 g/km (para (0025]-(0027], yarn, 62b, comprises spun yarns of regenerated cellulose and synthetic fibers ... and has count of 90 Ne, or about 6.5 g/km.), and a twisting direction of the spun fine count yarn is not fixed (para (0027], first and second yarns twisted in Sor Z direction.); (ii) spinning a thick-count yarn using the spinning device to conduct opening, removing impurities, combing and drawing to a cotton fiber or a mixed fiber of cotton and other fibers to form a thick yarn sliver (para (0024], (0032], cotton yarn spinning includes opening, carding, combing, drafting, roving (sliver), and spinning yarns.), wherein a weight of spun thick-count yarn is not less than 18.2 g/km (para (0024], (0026], yarn, 62a, comprise cotton fibers ... and has a count of 10Ne, or about 59.0 g/km.), and the twist factor of the spun thick yarn spun is not higher than 295 (para (0022], (0027], yarns, 62a and 62b, may have a twist of 3.5 to 15 twists per inch.); and wherein a twist direction of the spun thick-count yarn is the same
twist direction as the spun fine-count yarn of step (i) (para (0022], (0027], first and second yarns twisted in S or Z direction.); (iii) combining the spun fine-count and spun thick-count yarns formed in steps (i) and (ii) (para (0028]-(0030], plying the two yarns into a two-ply yarn. Inherently requiring a mechanism to ply or ‘double’ the yarns); (iv) twisting the combined yarn of step (iii) in an opposite twist direction as that of the thick-count yarn and fine-count yarn spun in steps (i)
and (ii) to form a terry yarn (para [0027], (0030], yarns plied together in a direction opposite the twist.), wherein a number of twists of the composite low-twist yarn is no higher than 30 per decimeter; (v) conduct winding for the yarns made in step (iv), and prepare for dyeing or warping (para (0028], (0036], (0038]}; and (vi) weaving on a towel loom or a warp loom the ground warp yarn, the terry yarn and a weft yarn to form the composite low-twist yarn towel (para (0013], [0037]-(0042]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0257011 (Welspun India Limited).
Welspun discloses all claimed limitations above and does disclose twist of the fine yarn and thicker yarn in either of S or Z twist but does not explicitly disclose the claimed twist of the fine yarn to be 130t/10cm.
However, Welspun teaches explicitly, “Certain terry articles are so called “low twist” towels and are bulky, soft and absorbent. Generally low twist towels are being made by using PVA yarn along with cotton yarn in pile during weaving and then dissolving the PVA fiber during processing to get a low twist yarn towel that achieves softness and bulkiness (par. 003)...
 The yarn formation 210 for the ground warp yarns 40 can include various staple yarn spinning operations. Examples of such yarn spinning operations (not illustrated) may include bale opening, carding, combing, drafting, roving, and yarn spinning to the desired count and twist level (par. 032)…
	Yarn formation 210 also include includes forming the first and second yarns 62a and 62b used as the pile yarns 75. Each of the first and second yarns 62a and 62b may be pre-twist in either the S or Z direction, such that after spinning the first and second yarns 62a and 62b, each have a respective count and twist multiplier, as described above (par. 0034)…”.
	The citation above shows that prior art clearly recognizes the predictable success of modifying yarn twist as a known variable in textile products/towels that are known to affect the bulkiness, softness and absorbency of the end product.
	Therefore it would have been obvious to one of ordinary skill in the art of textile design and manufacture prior to filing the invention to modify the twist level of a yarn in a terry/towel textile product to result in the desired levels of bulkiness, softness and absorbency of the end use terry/towel product.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0257011 (Welspun India Limited) in view of  US 1481689 (Casablancas).
The disclosure and teachings of Welspun disclose/teach all of the claimed limitations cited above but do not explicitly teach claim 20.
Welspun does teach spinning, drafting, roving of both thick and thin yarns as cited above inherently occurring on a mechanism, i.e. spinning frame, also inherently increasing strength of the yarns; reducing hairiness of the yarns; and improving the quality of the yarns.
Welspun does not specifically teach either of the three claimed ‘modifications’.
However, Casablancas is referenced as it teaches: adding a tangential belt (31;32) which is installed between an output roller (8, 9) and a guide hook or leaf plate (46, fig.9) on the spinning frame to produce a false twist effect on the thick yarn silvers output from the front roller, through a false twist device (see figures 1, 2 and 9; claims 2 and 3).
Therefore it would have been obvious to one of ordinary skill in the art of textile design and manufacture prior to filing the invention to modify a yarn formation process to include a mechanism as taught by Casablancas for imparting false twist to the textile material to affect the textile’s end properties including strength, bulk and loft.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 21 recites specific novel, non-obvious limitations regarding construction, arrangement, and operation of a false twist device that eliminates a spinning triangle; separately controls the false twist device’s speed by servo-motor; produces an angle of the output of the sliver from a front roller having arc-shaped contact and setting a specific linear speed ratio for the output linear speed of the false twist device and the front roller between 1.2 – 1.5.
	These limitations are not disclosed or taught as obvious by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various woven textile products and production processes are attached to establish the general state of the art.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732